DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on February 2, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, lines 7-8, should be corrected to read, “free movement from said minimum protrusion configuration is prevented by at least one tooth”.
Claim 3, lines 2-3, should be corrected to read, “at least one recess having a substantially parallelepiped shape
Claim 7, lines 4-5, should be corrected to read, “in order to prevent the subsequent free movement”.

The amendment above was made to remove indefinite language from the claims.  
Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 1, Deliman (US 5943936 A), is considered the most relevant prior art of record. Wherein Deliman teaches a portable container, of the type of a trolley, suitcase, trunk, crate, and the like, comprising at least one outer shell, for delimiting at least one accommodation compartment for objects in general, and an extractable 5handle, which can move between a minimum protrusion configuration, in which said handle is arranged in a respective seat, and at least one maximum protrusion configuration, in which said handle is extracted from said seat, free movement from said minimum protrusion configuration is prevented by at least one tooth, which is normally inserted with play in a 10slot provided along said handle and is supported by a respective tongue, which is fixed to said shell and is elastically deformable, for the extraction of said tooth from said slot following said elastic deformation and consequent clearance for the free movement of said handle.
	However, unlike the present invention, Deliman does not teach the portable container further comprising; at least one protrusion that protrudes from the edge of said slot 15and at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733